Appeal by defendant, as limited by her motion, from a sentence of the County Court, Suffolk County (Copertino, J.), imposed October 6, 1980, upon her conviction of manslaughter in the first degree, upon her plea of guilty, the sentence being an indeterminate period of imprisonment of 5 to 15 years. Sentence affirmed. No opinion. Mollen, P. J., Mangano and Rabin, JJ., concur.
*645Weinstein, J., dissents and votes to reduce the sentence to a period of imprisonment of three to nine years in light of defendant’s physical condition.